DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terashima et al (U.S.Pat. 7,050,152 B2).
                                          
    PNG
    media_image1.png
    425
    507
    media_image1.png
    Greyscale

         As to claims 1, 30-33, Terashima discloses an apparatus and corresponding method 

comprising all features of the instant claims such as: a positioning monitoring system (210) configured to determine a position of a substrate (140) with respect to a projection system (220) configured to project a radiation beam through an opening (see figure 1) in the projection system and onto the substrate wherein a component (an inherent element for example: an emitter or receiver or any components) of the position monitoring system (210) is located beneath the projection system in use and a baffle (212; 214) disposed between the opening and the component.
             As to claim 18, it is noted that the component (that is an inherent of element of the position monitoring system) and must include a reflective surface for the positioning monitoring system to function as intended.
            As to claim 19, wherein the baffle (212; 214) has a baffle width, the component has a component width measured parallel to the baffle and the baffle width is equal to or greater than the component width (see figure 2).
          As to claim 20, a substrate table (145) configured to support the substrate (140) wherein the baffle (212; 214) has a generally vertical portion that extends in a direction generally between the projection system and the substrate table.
          
    PNG
    media_image2.png
    432
    369
    media_image2.png
    Greyscale

            As to claims 21 and 29, a first portion of the baffle (212; 214) extends along a first edge of the component (210) proximal to the opening (212); a second and third portion (see figure 2, re-produced above) along at least part of a second edge and third edge of the component and the second and third edges are adjacent the first edge. 
           As to claim 22, wherein a portion of the baffle (212; 214) has a getter (see figure 2).
           As to claim 23, the projection system has a dynamic gas lock (220) and the opening of the projection system (see figure 1) corresponds to an opening in the dynamic gas lock.
           As to claim 24, as shown in figure 1, wherein the baffle (212; 214) is formed integrally with the projection system.
          As to claim 25, a supply line (see figure 2) to delivery gas generally toward the substrate.
          As to claim 26, as shown in figure 2, a gas emitting end of the supply line is disposed between the opening and the component of the position monitoring system (210).
         As to claim 27, as shown in figure 2, wherein the gas emitting end of the supply line is disposed between the baffle (212; 214) and the component of the position monitoring (210).
         As to claim 28, as shown in figure 2, it is apparent that the gas emitting end width is greater than the component width. 
Claims 17-18 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nogawa et al (US 2002/0018190 A1).
            As to claims 1, 30-33, Nogawa discloses an apparatus and corresponding method 

comprising all features of the instant claims such as: a positioning monitoring system (49) configured to determine a position of a substrate (21) with respect to a projection system (46) configured to project a radiation beam through an opening (see figure 10) in the projection system and onto the substrate wherein a component (an inherent element for example: an emitter or receiver or any components) of the position monitoring system (49) is located beneath the projection system in use and a baffle (47) disposed between the opening and the component
           As to claim 18, it is noted that the component/emitter or receiver (that is an inherent of element of the position monitoring system) and must include a reflective surface for the positioning monitoring system to function as intended.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hasegawa (U.S.Pat. 7,330,236) discloses an exposure apparatus and has been cited for technical background. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
5/24/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882